*333On Rehearing.
(June 24, 1904.)
PROVOSTY, J.
The order of the court granting a rehearing in this case was very short, and was as follows:
“It is ordered that the rehearing applied for in this case he granted on the one point of the reconventional demand of Atkins Bros, for expenses on the property inuring to the benefit of Mrs. Voiers.”
The intention of the court was to limit the inquiry to the liability of Mrs. Voiers for the expenses of Atkins Bros, on the property after they took possession of it. The incidental question of the nature of the possession, whether in good or in bad faith, was also left open, .but with little probability of the court’s changing its views upon it; and the court at once announces that it has not done so, and that the case must now be considered from the standpoint of the possession having been in bad faith.
In behalf of Mrs. Voiers it is contended that a possessor in bad faith can claim compensation only for such improvements as are susceptible of being removed, and for such expenses as have been incurred in the preservation of the property; and that, as a consequence, nothing can be recovered for the following items: Cost of lake ditch, $923.25; cost of other ditching, $240; clearing timber, $101; clearing 80 acres of land, $640; digging and cementing three cisterns, $45.
This contention appears to us to be well founded. No one has a right knowingly to go upon the property of another, and cut down the timber, and dig ditches, etc., even from a good motive. If he does it, so much the worse for him; he has no claim to make.
This was the decision of the Roman law even as to buildings and other improvements separable from the soil:
“Si quis in alieno solo sua materia sedificaverit * * * si seit alienum solum esse, sua volúntate amississe proprietatem materise intelligitur ; itaque, ñeque dirutoquiclem sedificio, vindicatio ejus materise competit.” D. L. 41, T. 1, 7, § 12.
He loses the ownership of the materials, and cannot claim them even if the edifice should fall; or, in other words, even though the materials should become separated from the soil.
“Ex diverso, si quis in alieno solo sua materia domum sedificaverit, cujus et solum est. Sed hoc casu materise dominus proprietatem ejus amitit, quia volúntate ejus alienata intelligitur, utique si non ignorabat, in alieno solo se {edificare ; et ideo, licet diruta sit domus, vindicare materiam non possit. Certe illud constat, si, in possessione constituto sedificatore, soli dominus petat, domum suam esse, nec solvat pretium materise et mercedes fabrorum, posse eum per exceptionem doli mali repelli; utique si bouse 'fidei possessor fuit, quisedificasset: nam scienti alienum esse solum, potest culpa objici, quod ternero tedificavit in eo solo, quod intelligeret alienum esse.” Institutes, L. 11, T. 1, § 30.
That is to say, the possessor in good faith may recover for his materials and the price of workmanship, but not the possessor in bad faith, who may have his fault cast up to him, since he knew that the soil was another’s.
In his Traité du Douaire, No. 277, Pothier has the following:
“II ne peut aussi Stre douteux que, lorsque la douairiSre a fait elle-mSme de grosse reparations nécessaires, qui ne proviennent pas de sa faute, ni de défaut d’entretien, la propriétaire de l’héritage doit rembourser a la douairiSre ou a ses héritiers ce qu’elles ont coUté ou dú «filter.
“La question ne peut tomber que sur les impenses non nécessaires, faites par la douairiSre sans l’ordre du propriétaire, mais qui ont beau-coup augmenté l’héritage. Le propriétaire, qui rentre dans l’héritage, est-il oblig-é de rembourser les héritiers de la douairiSre, si non en total, du moins jusqu’a due concurrence de ce qu’il en a profité, et de ce que son héritage en est augmenté de valeur? Cette question se decide par le principe qui est établi au titre des Institutes De rer. divis., § 12. Justinien aprSs avoir accordé a celui, qui a bRti de bonne foi sur un héritage qu’il croyait de bonne foi lui appartenir, la répétition des impenses utiles qu’il a faites, quand le propriétaire de l’héritage qui en a profité, la refuse a celui qui avait connaissance que ¡’heritage ne lui appartenait pas par ce principe: nam scienti, dit Justinien, alienum solum esse, potest objici culpa, quod sedificaverit temere in eo solo quod intelligebat alienum esse.
“Suívant ce principe, le droit de la douairiSre étant un simple droit d’usufruit, qui ne lui donne ue le droit de jouir des heritages sujets R son ouaire dans l’état ou ils sont, et qui ne lui donne point celui d’y construiré des bRtiments, d’y faire des plantations et autres améliorations, de son autorité privée, sans l’ordre du propriétaire, la douairiSre a été en faute de faire ces *335ameliorations sans l’ordre du propriétaire; et ■elle ne peut en conséquence, ni elle ni ses héritiers, en avoir aucune repetition contre le pro-pi-iétaire, qu’elle n’a pas dtL constituer dans des dépenses qu’il ne voulait pas faire.
“On ne peut, en ce cas, opposer la régle, Neminem tequum est cum alterius damno locupletari; cette régle ne devant avoir lieu que lorsque celui qui a fait les impenses dont un autre profite,— et dont il lui demande le remboursement, les a faites de bonne foi; mais elle n’a pas lieu, lorsque celui qui les a faites, est en faute pour les avoir faites sans nécessité sur l’héritage d’autrui, qu’il savait étre l’héritage d’autrui. Paute d’avoir consulté, pour les faire, le propriétaire qui n’eüt peut-étre pas voulu s’engager dans cette dépense, il n’en doit avoir aucune repetition, et il doit étre censé avoir voulu, en les faisant, en gratifier le propriétaire — donasse videtur.”
This we translate as follows:
“It cannot be doubtful that when the dowager has made heavy repairs, the necessity for which has not been brought about by any fault of hers, nor by any failure on her part to keep up the premises, the proprietor owes her or her heirs the cost of same.
“There can arise a question only in connection with unnecessary expenses incurred without order from the owner, but which have largely enhanced the value of the property. In such a case, must the owner, on getting the property, recoup the heirs of the dowager, if not in full, at any rate to the extent that he profits, and that the property is enhanced in value? This question is decided according to the principle established under the title of the Institutes de rer. divis. § 12. Justinian, after according to him who has built in good faith upon land which he thought belonged to him the right to recover these expenses from the owner of the land who profits by them, refuses the same right to him who knew that the land did not belong to him. This he does under this principle : ‘Nam seienti,’ says Justinian, ‘alienum solum esse, potest objici culpa, quod sedificaverit temere in eo solo quod intelligebat alienum esse.’
“According to this principle, the right of the dowager being simply a right of usufruct, which only gives the right to enjoy the estates subject to her dower in the condition in which they are, and which does not give the right to construct buildings, make plantations, and other improvements on them of her own authority, without order from the owner, the dowager has been in fault in making these improvements without the order of the owner; and neither she nor her heirs can, in consequence, have any claim for them against the owner, whom she should not have subjected to expenses which he did not wish to make.
“There cannot be invoked in such a case the rule, ‘Neminem sequum est cum alterius damno locupletari;’ this rule obtaining only when the person who has incurred expenses by which another is benefited, and who is making a claim for reimbursement, has acted in good faith; but it does not obtain when the person who has incurred the expenses has done so without necessity on the land of another, which he knew to belong to another. Having failed to consult the owner, who perhaps would not have cared to enter upon such an expense, he should not have the right to claim reimbursement; it ought to be considered that in incurring these expenses he intended to make a present of them to the owner —donasse videtur.”
Here this great expounder of the civil law lays it down that, while the dowager may recover for necessary expenses, she cannot recover for plantations and other improvements put upon the property without the consent of the owner; and that the principle not to enrich one’s self at the expense of another does not militate against this, inasmuch as that principle comes into play only when the possessor has been in good faith.
It is notable that what is here said of the dowager, applies under our Code to the usufructuary. Article 569, Civ. Code.
The same great civilian in his Traité de la Propriété, No. 346, et seq., discusses this whole question of the right of possessors in good and in bad faith to claim reimbursement or compensation, and reaches the conclusion that the possessor in bad faith is not entitled to compensation for useful improvements, whereby the value of the property has been increased. Replying to the objection that this appears to be against equity, he says:
“A l’égard de la régle, Neminem sequum est cum alterius detrimento locupletari, la réponse est, qu’elle peut bien étre opposée par le possesseur de bonne foi, mais qu’elle ne le peut étre par le possesseur de mauvaise foi; le propriétaire pouvant lui répliquer que l’équité lui permettait encore moins de constituer le propriétaire contre son gré, dans une dépense qu’il ne voulait pas faire, en faisant sur son héritage qu’il possédait injustement, des impenses qu’il savait n’avoir pas droit d’y faire; que s’il souífre de ce que ses impenses ne lui sont pas remboursées, il ne peut s’en prendre qu’il luiméme, puisque c’est par sa faute qu’il les -a faites: or, on n’est point regu & se plaindre de ce qu’on souffre par sa faute: id quod quis sua culpa damnum sentit, non videtur sentire. Cette réponse est justement celle que Justinien, au texte des Institutes ci-dessus rapporté, met dans la boueke du propriétaire, pour le déckarger du remboursement des impenses utiles envers le possesseur de mauvais foi: nam, dit Jus*337tínien, scienti solum alienum esse potest objici culpa, quod cedificaverit temere in eo solo.
“Si le propriétaire n’est pas oblige de rembourser au possesseur de mauvaise foi les impenses utiles, jusqu’3 concurrence de la somme dont l’héritage revendiqué en est augmenté de valeur, au moins ce propriétaire ne peut pas ce dispenser d’en souffrir la compensation jusqu’3 due concurrence, avec la somme qu’il lui est due par ce possesseur pour le rapport des fruits: car le propriétaire est censé avoir deja touché, jusqu’a due concurrence le prix des fruits, par l'emploi qui en a été fait 3 l’amélioration de son héritage. Ce serait s’en faire payer deux fois, que de n’en pas teñir compte au possesseur; ce que la bonne foi ne permet pas.
“Dans notre pratique, on laisse 3 la prudence du juge 3 décider suivant les différentes circonstances, si le propriétaire doit rembourser le possesseur de mauvaise foi ses impenses utiles, jusqu’3 concurrence de ce que l’héritage revendiqué en est devenue plus précieux. II y a une mauvaise foi caractérisée et criminelle, telle que celle d’un usurpateur qui a profité de la longue absence d’un propriétaire, or' de la minorité d’un propriétaire qui n’avait point de défenseur, pour se mettre, sans aueun title, en possession d’un héritage: un tel possesseur de mauvaise foi doit étre traite avec toute la rigueur du droit; il ne mérite aucune indulgence; et on ne doit point en conséquence lui faire raison des ameliorations qu’il a faites 3 l’héritage, pendant qu’il le possédait. Au eontraire il y a des espéces de mauvaises foi qui ne sont pas si criminelles, et qui sont excusables. Par example, j’ai acheté l’héritage d’un mineur de sa mére et gardienne, qui était alors tres riche, et qui s’est obligée de le faire ratifier; depuis, il est arrivé un derangement dans la fortune de ma venderesse: elle est morte. Le mineur devenu majeur a renoncé 3 sa succession, et a donné une demande en revendication contre moi. Je suis possesseur de mauvaise foi. J’avais scientiam rei alienee, puisqu’en achetant j’ai eu connaissance que l’héritage appartenait au mineur, et que ma venderesse n’avait pas le pouvoir de l’aliéner: mais cette mauvaise foi n’est point criminelle; j’avais un juste sujet de me flatter que le mineur ratifirait, ou deviendrait héritier de sa mere: c’est pourquoi, je dois étre traité avec indulgence, et le juge doit me faire raison, des ameliorations que j’ai faites sur l’héritage, jusqu’a concurrence de ce qu’il est plus précieux.”
We translate as follows:
“With regard to the rule, ‘Neminem sequum est cum alterius detrimento loeupletari,’ the answer is that this rule may well be invoked by the possessor in good faith, but not by the possessor in bad faith; it being possible for the owner to reply to him that equity still less gave him leave to involve the owner against his will in an expense which he, the owner, was unable to incur, by making upon this owner’s property, wrongfully possessed, expenditures which the wrongful possessor knew he had no right to make; and if this wrongful possessor now suffers loss as a result of his expenses not being reimbursed, he has but himself to blame, since they were incurred through his own fault; and one cannot complain of a loss resulting from one’s own fault: ‘Id quod quis sua culpa damnum sentit, non videtur sentire.’ This reply is precisely the one which Justinian, in the passage of the Institutes hereinabove cited, puts in the mouth of the owner, to exempt him from the reimbursement of useful expenses incurred by the possessor in bad faith. ‘Nam,’ says Justinian, ‘scienti solum alienum esse potest objici culpa, quod sedificaverit temere in eo solo.’
“Though the owner is not bound to reimburse the useful expenses incurred by the possessor in bad faith, to the extent of the increased value of the property, he cannot object to compensation taking place between these useful expenses and whatever sum may be due him by the possessor for fruits and revenues; for the owner must be deemed to have already received these fruits and revenues by the use which has been made of them in improving his property. If he did not allow the possessor a credit to that extent, he would be exacting payment a second time for these fruits and revenues; and this good faith forbids.
“In our practice it is left to the discretion of the judge to decide, according to the circumstances of the case, whether the owner should pay back to the possessor in bad faith useful expenses up to the amount of the enhanced value of the property. If there has been marked and criminal bad faith, such as that of a usurper who has taken advantage of the long absence of the owner, or of the minority of an owner with no one to defend him, and gone into possession without any title whatever, such a possessor must be treated with the utmost rigor of the law. He deserves no indulgence. Hence he should not be allowed anything for the improvement which he made to the land while he held it. On the other hand, there are kinds of bad faith which are not so criminal, which are excusable. For example, I have bought the property of a minor from his mother and guardian, who was very rich, and who bound herself to have the sale ratified. Since then the fortune of my vendor has become disordered. She has died. The minor, on reaching majority, has renounced her succession, and sued me in revendication. I am a possessor in bad faith, since I knew the property belonged to the minor, and that my vendor had not the power to sell it. But this bad faith is not criminal. I had good reason to flatter myself that the minor would ratify, or would become the heir of his mother. I ought to be treated with indulgence, and the judge ought to require that I be indemnified to the extent of the increased value of the property.”
The common law is even more rigorous chan the civil law, as will appear from the following extract from the Am. & Eng. Ency. of L., vol. 16, p. 66:
*339“By the English and American common law the true owner of land might recover it in ejectment without any liability to pay for improvements which might have been made upon 'it by an occupant without title. Improvements annexed to the freehold the law deemed a part of it, and they passed with the recovery; and every occupant made improvements at his peril, even if he acted under a bona fide belief of ownership.
“This rigid rule was founded upon the idea that the owner should not pay an intruder, or disseisor, or occupant for improvements which he never authorized. It was supposed to be founded in good policy, inasmuch as it induced diligence in the examination of titles, and prevented intrusions upon and appropriations of the property of others.”
The articles of our Code on the subject are articles 2314 and 508, which read as follows:
Article 2314.
“He to whom property is restored must refund to the person who possessed it even in bad faith, all he had necessarily expended for the preservation of the property.”
Article 508.
“When plantations, constructions, and works have been made by a third person, and with such person’s own material, the owner of the soil has a right to keep them or to compel this person to take away or demolish the same.
“If the owner requires the demolition of such works, they shall be demolished at the expense of the person who erected them, without any compensation; such person may even be sentenced to pay damages, if the case require it, for the prejudice which the owner of the soil may have sustained.
“If the owner keeps the works, he owes to the owner of the materials nothing but the reimbursement of the value and of the price of the workmanship, without any regard to the greater or less value which the soil may have acquired thereby.
“Nevertheless, if the plantations, edifices or works have been made by a third person evicted, but not sentenced to make restitution of the fruits, because such person possessed bona fide, the owners shall not have a right to demand the demolition of the works, plantations or edifices, but he shall have his choice either to reimburse the value of the materials and the price of the workmanship, or to reimburse a sum equal to the enhanced value of the soil.”
Article 2314 needs no comment. Counsel for Mrs. Voiers concede that possessors in bad faith are entitled to recover expenses incurred in the preservation of the property.
Article 508 is taken verbatim from the Code Napoleon, art. 555. As originally drafted and reported, this article did not contain the fourth paragraph; so that the possessor in good faith, like him in bad faith, had no' other right than that of removing his materials, etc., in ease the owner elected not to keep them. In other words, he was not entitled to recover for the enhanced value of the property. In the course of the discussions before the tribunate, it was amended by the addition of the fourth paragraph. The consideration which led to this amendment was the following:
“The law attaches so much favor to the possessor in good faith that it permits him to retain the fruits he has received; it would then be repugnant to principle to treat him with the same severity as the individual whose possession is tainted with bad faith. He ought hot to lose his expenses. To that end, the tribunate proposes to compel the proprietor to pay him, either the price of his materials and the wages of the workmen, or the enhanced value of the soil.”
See Discussions, Civil Code, art. 555. Also Fenet, same article.
Thus, it is seen, the article of the Code Napoleon was adopted with the distinct understanding that the possessor in bad faith would have no other right than to remove his materials in case the owner elected not to keep them; that he would not be entitled to the enhanced value of the soil. The article will he read in vain to find support for a claim on his part to the enhanced value of the soil.
In the case of Gibson v. Hutchins, 12 La. Ann. 546, 68 Am. Dec. 772, this court said:
“The right of a possessor to recover of the true owner for ameliorations inseparable in their nature from the soil cannot, it appears to us, be recognized in any case, unless the possessor was at least a possessor in good faith, believing himself to be the owner. The mere possessor is presumed to have made such changes for his own amelioration, and to have received a sufficient reward in the immediate benefit which he reaps from the enhanced production of the soil. Perhaps the true owner would have preferred that the primitive forest should remain. Perhaps the ditching will not suit the purposes for which he wishes to use the land. To place a real proprietor at the mercy of a possessor in bad faith, by requiring him to pay the latter, who has, without just authority, changed the face of the land for selfish purposes of his own, does not accord *341with those rules of law which give the dominion of the soil to the proprietor only, or to one who has a right to consider himself a proprietor for the time. An intruder may recover such expenses as are necessary for the preserving of the thing. A negotiorum gestor may recover what he has spent in doing the business necessary to he done for another, even without a mandate. It is a general rule of equity that no one should enrich himself at another’s expense. But this doctrine must not be stretched so far as to let an intermeddler recover for willfully doing what was not necessary to be done, or what the owner might not wish to have done, and what the law did not require to be done. If an intermeddler goes to expense with the single view of benefiting himself, and reaps the benefit, he cannot demand a reimbursement for his time and trouble from the person upon whose property he has intruded, by suggesting that he, too, has been incidentally benefited.”
In Cannon v. White, 16 La. Ann. 91, the court said:
“The defendant, being thus a possessor in bad faith, owes indemnity, and is entitled, in law, to no other claim for his improvements than those stated in the three first sentences of the Civil Code, art. 508.”
That is to say, he has a right to remove his materials, if the owner does not elect to keep them. In that case nothing was allowed to the defendant for clearing land, except that he was not made to pay rent on the land which he had cleared.
In Wood’s Heirs v. Nicholls, 33 La. Ann. 751, the court said:
“As to improvements in their nature inseparable from the soil, such as ditching, wells, etc., he is not entitled to compensation.”
In Breaux-Renoudet Lumber Co. v. Shadel, 52 La. Ann. 2098, 2S South. 292, the court said:
“They can be regarded in no other light than as intruders on the land. Being such, they can neither claim to be paid the expenses they incurred in deadening the trees, nor the trees which they felled, nor their value. Civ. Code, art. 502. The expenses which they incurred were not such as were necessary for the preservation of the thing, and it may well be that the true owner may have preferred that the primitive forest should remain.”
McDade v. Levee Board, 109 La. 625, 33 South. 628, and other like cases, where the possessor in bad faith was permitted to offset the claim for fruits and revenues by a claim for enhanced value resulting from land clearing and other improvements inseparable from the soil, militate in no wise against the foregoing. The claim for fruits and revenues is nothing more than a claim in indemnity for loss, and naturally may be defeated by proof that, instead of a loss, there has been a gain. The theory of these cases is well and fully expounded in the case of Wilson v. Benjamin, 26 La. Ann. 588, as follows:
“The defendants set up another claim for $10,560 for the rent of the land, but as there was, previously to the sale in 1855, no privity of contract between them and the plaintiff, the case is not one of letting and hiring. Civ. Code, art. 2639. The claim is one in the nature of damages for the wanton detention of property; -and, although the trespasser is not allowed to prefer a claim for the enhanced value of the soil attributable to his improvements, yet in the admeasurement of damages to which he is subject the benefit derived from such improvements becomes an important element. The improvements, such as clearing a portion of the land, the whole of which was at the time a forest, and putting it in a high state of cultivation, were worth, independently of the buildings and constructions, fully the amount at which the detention of the property might be appraised.”
Cases may be found here and there in our Reports where the strong magnet of equity has swerved the court from the straight line of the rule; where, as in the time of Pothier,' while the rule was recognized to be one way, the practice was sometimes permitted to go the other way in cases appealing strongly to the sense of justice of the court. It is needless to refer to these cases. What may have been justifiable in the time of Pothier, under the guidance of general principles, is not permissible under the Code Napoleon or our Civil Code, which have drawn the line sharply between the two kinds of possession, and prescribed the rights of the possessor in bad faith.
While the evidence is of the scantiest, we shall accept it, in the absence of contradiction, and allow defendants the following items: Pour double cabins, $450; shed at landing, $60; fencing and repairing fences, $102.50. This last item is properly classable *343as expenses for the preservation of the property, for which defendants are entitled to absolute judgment. For the other two above items defendants have a right only to a conditional judgment. The remaining two items, salary of W. H. Young, $200, and balance of improvements, $200, are too vague and uncertain. Neither the statement nor the evidence informs us what the improvements were, nor what proportion of the time of Mr. Young was taken up by his overseeing the construction of the buildings and fences, for which part of his time alone defendants would have the right to recover.
It is therefore ordered, adjudged, and decreed that the former decree of this court be reinstated, with the sole amendment that the defendants have judgment against the plaintiff for the sum of $102.50, with legal interest from judicial demand; and, in case the plaintiff elects to keep any of the buildings put upon the land in controversy by defendants, then that for any of the buildings so kept defendants have judgment against plaintiff for the estimated value thereof as follows: $112.50 for each cabin kept of the four cabins for which defendants have claimed $450, and $60 for the seed shed at the landing. Plaintiff to make her election in the. premises before proceeding to the execution of the present judgment. The amounts thus allowed to the parties on their respective demands to compensate each other pro tanto.